                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,

               Plaintiff,

       v.                                                     ORDER
                                                              Criminal No. 18-120 ADM/KMM

Dwight Frederick Barnes,

            Defendant.
______________________________________________________________________________

LeeAnn K. Bell, Assistant United States Attorney, United States Attorney’s Office, Minneapolis,
MN, on behalf of Plaintiff.

Andrew S. Garvis, Esq., Koch & Garvis, LLC, Minneapolis, MN, on behalf of Defendant.

Dwight Frederick Barnes, Pro Se.
______________________________________________________________________________

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Dwight Frederick Barnes’ (“Barnes”) Appeal [Docket No. 73] of Magistrate Judge

Katherine M. Menendez’s February 12, 2019 Motions Hearing Ruling [Docket No. 70]

(“Ruling”). In the Ruling, Judge Menendez orally denied Barnes’ Motion to Substitute Counsel

[Docket No. 65].

       In reviewing a magistrate judge’s non-dispositive ruling, district courts consider “timely

objections and modify or set aside any part” of the ruling that is “contrary to law or clearly

erroneous.” Fed. R. Crim. P. 59(a). “A decision is ‘contrary to the law’ when it ‘fails to apply or

misapplies relevant statutes, case law or rules of procedure.’” Knutson v. Blue Cross & Blue

Shield of Minn., 254 F.R.D. 553, 556 (D. Minn. 2008) (quoting Transamerica Life Ins. Co. v.

Lincoln Nat’l Life Ins. Co., 592 F. Supp. 2d 1087, 1093 (N.D. Iowa 2008)). “A finding is
‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been committed.”

Chakales v. Comm’r of Internal Revenue, 79 F.3d 726, 728 (8th Cir. 1996).

       The Eighth Circuit has explained that “[a]ppointment of new counsel is warranted only

when the defendant demonstrates justifiable dissatisfaction with his appointed attorney.” United

States v. Thomas, 760 F.3d 879, 887 (8th Cir. 2014). The Eighth Circuit has further recognized:

               When faced with a motion to appoint substitute counsel, the
               district court must balance several factors, including the need to
               ensure effective legal representation, the need to thwart abusive
               delay tactics, and the reality that a person accused of crime is often
               genuinely unhappy with an appointed counsel who is nonetheless
               doing a good job. The court must conduct an adequate inquiry into
               the nature and extent of an alleged breakdown in attorney-client
               communications. The focus of the justifiable dissatisfaction
               inquiry is the adequacy of counsel in the adversarial process, not
               the accused’s relationship with his attorney. Last minute requests
               to substitute defense counsel are not favored.

Id. (quoting United States v. Barrow, 287 F.3d 733, 737 (8th Cir. 2002)). After reviewing the

transcript of the Hearing, the Court agrees that Barnes’ request for a second substitution of

counsel should be denied. Judge Menendez considered and weighed Barnes’ complaints against

the consequences of abandoning Barnes’ second counsel. Her decision was not “clearly

erroneous or contrary to law.” Barnes’ appeal provided no basis for overturning Judge

Menendez’s decision. In fact, Judge Menendez was presented the same information Barnes

presents in his appeal. Therefore, Barnes has not offered a basis for substituting the district

court’s judgment for the magistrate’s.

       Although Judge Menendez denied Barnes’ motion for substitution, she took proactive

steps to address Barnes’ concerns about access to the Government’s evidence. As Judge


                                                 2
Menendez also noted, the issue of whether to substitute counsel or allow Barnes to represent

himself is not completely foreclosed and may be reassessed closer to trial if needed.

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Defendant Dwight F. Barnes’ Appeal/Objection [Docket No. 73] of Magistrate

               Judge Katherine M. Menendez’s February 12, 2019 Motions Hearing Ruling

               [Docket No. 70] is OVERRULED; and,

       2.      Magistrate Judge Menendez’s February 12, 2019 Ruling is AFFIRMED.

                                                     BY THE COURT:



                                                           s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT JUDGE

Dated: April 4, 2019.




                                                3
